IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JEAN RENEL PAUL,

             Appellant,

 v.                                                     Case No. 5D17-114

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 26, 2017

Appeal from the Circuit Court
for Orange County,
Thomas W. Turner, Judge.

James S. Purdy, Public Defender, and
Sean Kevin Gravel, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Jean Renel Paul appeals his judgment and sentence, contending that the trial court

erred by applying an incorrect legal standard to his motion for new trial. We agree and

remand for further consideration of Paul’s new trial motion.
       The proper standard of review to address a defendant’s motion for new trial is

whether the verdict is against the weight of the evidence. See Lee v. State, 117 So. 3d
848, 849 (Fla. 5th DCA 2013); Santiago v. State, 874 So. 2d 617, 625 (Fla. 5th DCA

2004). However, in this case, the trial court denied Paul’s motion for a new trial using the

sufficiency of the evidence standard. We therefore reverse and remand for the trial court

to consider Paul’s motion for new trial pursuant to the weight of the evidence standard.

See Loudermilk v. State, 211 So. 3d 356, 356 (Fla. 5th DCA 2017).

       REVERSED and REMANDED.


COHEN, C.J., ORFINGER and BERGER, JJ., concur.




                                             2